Title: To George Washington from James Duncan, Jr., 3 March 1783
From: Duncan, James, Jr.
To: Washington, George


                        
                            Sir,
                            Block-House Sidman’s Clove 3d March 1783
                        
                        I have been honoured by a letter from your Excellency in answer to my Complaint of the 7th of December last,
                            in which your Excellency was pleased to assure me, that the subject matter of my complaint should be enquired into as soon
                            as possible. I have since heard that your Excellency has been pleased to take the trouble of writing to Genl Hazen on the
                            subject, and that he in his turn, has wrote back to your Excellency a whole history of my transactions since the
                            commencement of the war. As I am unacquainted with the particulars, I cannot (even if it was necessary) undertake a
                            vindication of my conduct; I only wish he may have done it impartially. If my conduct has been reprehensible, why does not
                            Genl Hazen arrest and bring me to justice? Does it proceed from his lenity or freindship? No. He has been my avowed enemy
                            these three years, and not only watched himself, but had his spies on my conduct. If therefore he has charged me with any
                            crimes, they are mere creatures of his own brain; forged on purpose to prevent your Excellency from granting me a hearing.
                        I have now been better than three months at this Post, with the Camp-Coulour men, Invalids &c. of his
                            Regiment, deprived of my proportion of writing- paper, and without even a single subaltern, nor will he releive me. These
                            are triffles when compared with the injuries I have already complained of, but they will serve to give your Excellency
                            some idea of the treatment I receive. It is my misfortune to belong to a Regiment that has already given your Excellency
                            too much trouble, but thus insulted, injured, oppressed and persecuted, what am I to do? I look up to your Excellency for
                            redress. I pray, I entreat and beseech that your Excellency will please to order me a Court of Enquiry, or point out some
                            other method whereby I may have justice done me. I am, Sir, with the most perfect respect and esteem Your Excellency’s
                            most Obedt mo. Hume Servt
                        
                            James Duncan Capn
                            B. Genl Hazen’s Regt
                        
                    